--------------------------------------------------------------------------------

Exhibit 10.3


DEED OF PLEDGE OF SHARES
(CME Media Enterprises B.V.)


This [eighteenth day of February two thousand and eleven], there appeared before
me, Guido Marcel Portier, civil law notary officiating in Amsterdam, the
Netherlands:
Jan Hendrik Gerrit Visser, born in Zeist, the Netherlands, on the eleventh day
of February nineteen hundred and eighty-one, employed at Fred. Roeskestraat 100,
1076 ED Amsterdam, the Netherlands, in this respect acting as authorized
representative of:
 
1.
Central European Media Enterprises N.V., a public company (naamloze
vennootschap) under the laws of Curaçao, having its registered offices in
Curaçao, and its office address at Schottegatweg Oost 44, Curaçao, and
registered with the Commercial Register of the Curaçao Chamber of Commerce and
Industry under number 67248 (the "Pledgor");

 
2.
CME Media Enterprises B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands, having its registered offices in Amsterdam, the Netherlands, and
its office address at Dam 5B, 1012 JS Amsterdam, the Netherlands, and registered
with the trade register of the Chambers of Commerce under file number 33246826
(the "Company");

 
3.
Deutsche Bank Trust Company Americas, a corporation incorporated under the laws
of the State of New York, United States of America, having its registered
offices at 60 Wall Street, 27th Floor MS NYC60-2710 New York, New York 10005,
United States of America, acting solely in its capacity as security agent under
the Indenture (as defined hereafter) (the "Pledgee").



Powers of attorney.


The authorization of the person appearing is evidenced by three (3) written
powers of attorney, copies of which shall be attached to this deed (Annex I).


The person appearing declared the following:


the Pledgor and the Pledgee have agreed as follows:


Whereas:
 
a.
in the Indenture the Pledgor has assumed the obligation to provide security to
the Pledgee, in the form of a right of pledge;

 
b.
in complying with the aforementioned obligation, the Pledgor and the Pledgee
wish to hereby establish a right of pledge with a fifth priority (on the date
hereof) in respect to the Shares (as defined hereafter) under the following
terms;


 
 

--------------------------------------------------------------------------------

 

c.
that the holders of the Existing Rights of Pledge (as defined hereafter) have
approved the creation of the Right of Pledge (as defined hereafter), as appears
from the Amended Intercreditor Agreement (as defined hereafter).



Definitions.


Article 1.


In this deed, the following words shall have the following meaning:


a.
the "Amended Intercreditor Agreement": the intercreditor agreement dated the
twenty-first day of July two thousand and six (and amended and restated on the
sixteenth day of May two thousand and seven, on the twenty-second day of August
two thousand and seven, the tenth day of March two thousand and eight, the
seventeenth day of September two thousand and nine, the twenty-ninth day of
September two thousand nine, the twenty-first day of October two thousand and
ten, and as further amended and restated on the eighteenth day of February two
thousand and eleven) between Central European Media Enterprises Ltd., the
Pledgor, the Company, BNY Corporate Trustee Services Limited (in its capacity as
trustee under the 2007 Indenture), The Bank of New York Mellon (formerly the
Bank of New York) (in its capacity as security trustee under the 2007
Indenture), The Bank of New York Mellon (formerly the Bank of New York) (in its
capacity as trustee and security trustee under the 2008 Indenture), The Bank of
New York Mellon, acting through its London branch (in its capacity as note
trustee under the 2009 Indenture), The Law Debenture Trust Corporation p.l.c.
(in its capacity as security trustee under the 2009 Indenture), BNP Paribas
Trust Corporation UK Limited (in its capacity as security trustee under the 2010
Indenture), Citibank, N.A., London Branch (in its capacity as notes trustee
under the 2010 Indenture), BNP Paribas Trust Corporation UK Limited (in its
capacity as joint security trustee under the 2010 Indenture and the Revolving
Credit Facility), BNP PARIBAS S.A. (in its capacity as the agent under the
Revolving Credit Facility) and Deutsche Bank Trust Company Americas (in its
capacity as security agent and trustee under the Indenture);

 
b.
an "Event of Default": each "Event of Default" as defined in the Indenture;

 
c.
an "Event of Statutory Default": each Event of Default which also constitutes a
default (verzuim) in the fulfilment of the Secured Obligations within the
meaning of Section 3:248 of the Dutch Civil Code;

 
d.
"Existing Rights of Pledge": means the rights of pledge on the Shares (as
defined hereinafter) created in favor of (i) the Bank of New York, on the
sixteenth day of May two thousand and seven pursuant to that certain notarial
deed of pledge dated the sixteenth day of May two thousand and seven among the
Pledgor, the Bank of New York and the Company, (ii) the Bank of New York, on the
tenth day of March two thousand and eight pursuant to that certain notarial deed
of pledge dated the tenth day of March two thousand and eight among the Pledgor,
the Bank of New York and the Company and (iii) The Law Debenture Trust
Corporation p.l.c., on the seventeenth day of September two thousand and nine
pursuant to that certain notarial deed of pledge dated the seventeenth day of
September two thousand and nine among the Pledgor, the Bank of New York Mellon,
The Law Debenture Trust Corporation p.l.c. and the Company and (iv) BNP Paribas
Trust Corporation UK Limited, on the twenty-first day of October two thousand
and ten pursuant to that certain notarial deed of pledge dated the twenty-first
day of October two thousand and ten among the Pledgor, BNP Paribas Trust
Corporation UK Limited and the Company;


 
 

--------------------------------------------------------------------------------

 

e.
"Future Shares" means any and all future shares in the capital of the Company to
be acquired (either through issue, purchase, distribution or otherwise) by the
Pledgor after the date of this deed;

 
f.
the "Indenture": the indenture dated the eighteenth day of February two thousand
and eleven, between inter alia the Issuer (as defined below) as issuer and
Deutsche Bank Trust Company Americas (in its capacity as trustee, security
agent, paying agent, conversion agent, transfer agent and registrar);

 
g.
the "Issuer": Central European Media Enterprises Ltd.;

 
h.
the "Parallel Debt": shall mean the Parallel Debt (as defined in Section 12.9 of
the Indenture);

 
i.
the "Present Shares": one hundred ninety-nine thousand nine hundred and
ninety-nine (199,999) ordinary shares in the capital of the Company owned by the
Pledgor, numbered 1 through 199,997, and 199,999 and 200,000, each share having
a nominal value of one Netherlands Guilder (NLG 1) or (converted into euro in
accordance with section 2:178c of the Dutch Civil Code) forty-five eurocent
(EUR 0.45);

 
j.
the "Revolving Credit Facility": the revolving credit facility dated the
twenty-first day of October two thousand and ten, between inter alia the Pledgor
and the Company as guarantors, CET 21 spol. s r.o. as borrower, and BNP Paribas
Trust Corporation UK Limited as security agent;

 
k.
the "Right of Pledge": the right of pledge with a fifth priority (on the date
hereof) in respect of the Shares established by the execution of this deed;

 
l.
the "Secured Obligations": means all present and future obligations and
liabilities consisting of monetary payment obligations (verbintenissen tot
betaling van een geldsom) of the Issuer and the Pledgor to the Pledgee, whether
actual or contingent, whether owed jointly, severally or in any other capacity
whatsoever, under or in connection with the Parallel Debt, provided that no
obligation or liability shall be included in the definition of “Secured
Obligations” to the extent that, if it were so included, the Right of Pledge (or
any part thereof) or any provision of this deed would be unlawful or prohibited
by any applicable law;

 
m.
the "Shares" means, collectively, the Present Shares and the Future Shares;

 
n.
"Voting Event" means the occurrence of an Event of Statutory Default of which
the Pledgee has given notice to the Pledgor and the Company;

 
o.
the "2007 Indenture": the indenture dated the sixteenth day of May two thousand
and seven, by and among Central European Media Enterprises Ltd., as issuer, the
Pledgor and the Company as guarantors, BNY Corporate Trustee Services Limited as
trustee, The Bank of New York as security trustee, trustee, transfer agent and
principal paying agent, and The Bank of New York (Luxembourg) S.A. as registrar
and Luxembourg transfer agent and Luxembourg paying agent;


 
 

--------------------------------------------------------------------------------

 

p.
the "2008 Indenture": the indenture dated the tenth day of March two thousand
and eight between inter alia Central European Media Enterprises Ltd., as issuer,
the Pledgor and the Company as guarantors and The Bank of New York, as security
trustee;

 
q.
the "2009 Indenture": the indenture dated the seventeenth day of September two
thousand and nine, between inter alia Central European Media Enterprises Ltd. as
issuer, the Pledgor and the Company as guarantors, and The Law Debenture Trust
Corporation p.l.c, as security trustee; and

 
r.
the "2010 Indenture": the indenture dated the twenty-first day of October two
thousand and ten, between inter alia CET 21 spol s r.o. as issuer, and Citibank,
N.A., London Branch, as trustee.



Agreement to pledge.


Article 2.


1.
To secure the performance of the Secured Obligations, the Pledgor and the
Pledgee hereby agree that the Pledgor will establish the Right of Pledge in
favor of the Pledgee, which the Pledgee hereby accepts.

 
2.
If and to the extent at any time it shall appear that any right of pledge
created hereby or pursuant hereto shall not have the ranking as referred to
above, the Pledgor and the Pledgee confirm, and – to the extent necessary –
hereby further agree, that a valid right of pledge has or shall nevertheless
have been created which shall have the highest possible ranking as permitted
under Dutch law.



Pledge of shares.


Article 3.


1.
To secure the performance of the Secured Obligations, the Pledgor hereby
establishes the Right of Pledge in favor of the Pledgee, which the Pledgee
hereby accepts. The Right of Pledge is one and indivisible (één en ondeelbaar).
The Right of Pledge shall not be affected by one or more but not all of the
Secured Obligations being discharged or the Secured Obligations being amended.
The Right of Pledge includes a right of pledge over all accessory rights
(afhankelijke rechten) and all ancillary rights (nevenrechten) attached to the
Shares.

 
2.
The right of pledge on the Future Shares shall be effected ipso facto at the
time the Pledgor becomes authorised to dispose (beschikkingsbevoegd) of such
Future Shares and to the extent any further action shall be required to
effectuate such right of pledge on Future Shares the Pledgor agrees to take such
action and herewith grants an irrevocable power of attorney to the Pledgee to
take such action on behalf of the Pledgor.

 
 
 

--------------------------------------------------------------------------------

 
 
Voting rights.


Article 4.


1.
The voting and other consensual rights and similar rights or powers attaching to
the Shares or any part thereof (the "Voting Rights") are hereby transferred by
the Pledgor to the Pledgee under the conditions precedent (opschortende
voorwaarden) of (i) the occurrence of a Voting Event and (ii) the termination
and/or release of the Existing Rights of Pledge. This conditional transfer of
Voting Rights was approved by the shareholders meeting of the Company in a
written resolution adopted outside of a general meeting on the fourth day of
February two thousand and eleven. Until the occurrence of a Voting Event and
subject to the termination and/or release of the Existing Rights of Pledge, the
Pledgor may exercise any and all such Voting Rights, save:

 
 
(a)
that no such exercise may violate or be inconsistent with the express terms or
purpose of this deed, the Existing Rights of Pledge, the Indenture, the 2007
Indenture, the 2008 Indenture, the 2009 Indenture, the 2010 Indenture  and/or
the Revolving Credit Facility;

 
 
(b)
that no such exercise may have the effect of impairing the position or interests
of the Pledgee hereunder; and

 
 
(c)
as set out in Article 4.2 below.



2.
Upon the occurrence of a Voting Event and subject to the termination or release
of the Existing Rights of Pledge:

 
 
(a)
any and all rights of the Pledgor to exercise the Voting Rights which it is
entitled to exercise pursuant to Article 4.1 above shall cease automatically
without further notice to the Pledgor being required and the Pledgee shall have
the sole and exclusive right, but not the obligation, and authority to exercise
such Voting Rights and shall be entitled to exercise or refrain from exercising
such rights in such manner as the Pledgee may in its absolute discretion deem
fit; and

 
 
(b)
the Pledgee shall immediately be entitled, but not obliged, at any time at its
sole discretion, to effect the resignation of and/or to dismiss the directors of
the Company or any of them, and to appoint new directors of the Company and the
Pledgor hereby undertakes to do all things and execute all documents and
instruments as may be required by the Pledgee to ensure the effectiveness of any
such resignations, dismissals or appointments.

 
3.
By signing this deed, the Company confirms (and the other parties agree) that a
written notice from the Pledgee to the Company stating that a Voting Event has
occurred, shall be sufficient for the Company to accept the Pledgee as being
exclusively entitled to such rights and other powers which it is entitled to
exercise pursuant to this Article 4 upon the occurrence of such a Voting Event
and subject to the termination and/or release of the Existing Rights of Pledge.

 
4.
The Pledgor and the Company agree to notify the Pledgee immediately in writing
of any event or circumstance which could be of material importance to the
Pledgee with a view to the preservation and exercise of the Pledgee’s rights
under or pursuant to this deed, such as (without limitation) the filing of a
petition for the bankruptcy (faillissement) of the Pledgor, the filing of a
petition for a moratorium of payments (surséance van betaling) by the Pledgor,
attachment or garnishment of the Pledgor’s assets, the termination of any one of
the Pledgor’s commercial activities or its dissolution.


 
 

--------------------------------------------------------------------------------

 

5.
Upon the occurrence of a Voting Event and subject to the termination and/or
release of the Existing Rights of Pledge, the Pledgee shall have the rights
which the law attributes to holders of depositary receipts, issued with a
company's co-operation, of shares in its capital.

 
6.
During the term of the Right of Pledge, the foregoing provisions of this Article
4 with respect to the Voting Rights on the Present Shares also apply to the
Future Shares. In addition, the Pledgor and the Pledgee shall, if reasonably
practicable, at the time of or, if not practicable at such time, as soon as
reasonably practicable after the acquisition of such Future Shares, arrange that
the attribution of the Voting Rights attaching thereto shall be ratified if that
is reasonably deemed necessary, to enable the Pledgee to exercise such voting
rights upon the occurrence of the condition precedent as provided in Article 4.1
of this deed. If such ratification is, at the Pledgee's sole discretion, not
obtained in time, the Pledgor shall fully co-operate in the taking of such other
reasonable measures relating to such transfer of voting rights as are proposed
by the Pledgee.



Authority to collect.


Article 5.


1.
The authority to collect dividends, distributions from reserves, repayments of
capital and all other distributions and payments in any form, which, at any
time, during the term of the Right of Pledge, become payable in respect of any
one or more of the Shares, shall accrue to the Pledgee, as provided for in
Section 3:246 of the Dutch Civil Code, subject to the termination and/or release
of the Existing Rights of Pledge.

 
2.
In derogation of the provisions of Article 5.1 above, the Pledgee hereby grants
approval to the Pledgor to collect all dividends, distributions from reserves,
repayments of capital and all other distributions and payments in any form,
which, at any time, during the term of the Right of Pledge, become payable on
any one or more of the Shares, subject to the termination and/or release of the
Existing Rights of Pledge.

 
3.
The Pledgee may terminate the authorization mentioned in Article 5.2 above upon
occurrence of an Event of Default only. Termination of the authorization is made
by written statement to that effect, by the Pledgee to the Pledgor, copied to
the Company.



Further obligations of the Pledgor.


Article 6.


The Pledgor assumes the following obligations vis-à-vis the Pledgee:


a.
on first demand in writing from the Pledgee, the Pledgor shall take all actions,
and draw up and sign all supplementary documents as the Pledgee may consider
necessary or desirable for the performance of the Pledgor's obligations under
this deed, and to fully cooperate so as to enable the Pledgee to exercise his
rights, with due regard to the relevant provisions of the Existing Rights of
Pledge;

 
b.
the Pledgor shall, on first demand from the Pledgee, submit to the Pledgee all
requested material information and data with respect to the Shares;

 
 
 

--------------------------------------------------------------------------------

 
 
c.
during the term of the Right of Pledge, the Pledgor shall not alienate, pledge
or in any other way encumber the Shares (depositary receipts for) shares and/or
rights to acquire (depository receipts for) shares in the capital of the Company
without the prior written consent of the Pledgee except for an encumbrance
permitted in accordance with the provisions of the Indenture;

 
d.
the Pledgor shall with due regard to the relevant provisions of the Existing
Rights of Pledge provide that the (depositary receipts for) Future Shares and/or
rights to acquire (depositary receipts for) Future Shares in the capital of the
Company it acquires after execution of this deed shall be pledgeable, and that
the transferability thereof shall not be more cumbersome than the
transferability of the Shares;

 
e.
whenever the Pledgor is aware that the Company is involved in the preparation of
a legal merger or demerger as a result of which the Company would cease to
exist, the Pledgor shall inform the Pledgee thereof in writing immediately; and

 
f.
whenever the Pledgor is aware that actions have been taken for the winding-up,
dissolution, administration, bankruptcy, suspension of payments or
reorganization of the Company, or that an Event of Statutory Default has
occurred, the Pledgor shall inform the Pledgee thereof in writing immediately.



Warranties. Declarations.


Article 7.


1.
The Pledgor warrants to the Pledgee that, at this time, the following is
correct:

 
 
a.
the Company is a private company with limited liability, legally established
under the laws of the Netherlands by notarial deed, executed before H. van
Wilsum, at that time civil law notary officiating in Amsterdam, the Netherlands,
on the third day of August nineteen hundred and ninety-four. The articles of
association of the Company were last partially amended by deed executed before a
substitute of M.P. Bongard, civil law notary officiating in Amsterdam, the
Netherlands, on the thirty-first day of May nineteen hundred and ninety-eight. A
copy of the present articles of association shall be attached to this deed
(Annex II). The Company is currently registered with the trade register of the
Chamber of Commerce for Amsterdam, the Netherlands, under file number 33246826.
A copy of the extract from the trade register shall be attached to this deed
(Annex III);

 
 
b.
the Company has not been dissolved, and no resolution has been adopted to
dissolve the Company, nor has any request therefore been filed, nor has any
notice by the Chambers of Commerce, as described in Section 2:19a of the Dutch
Civil Code, been received. The Company has not been declared bankrupt nor has a
suspension of payment been granted, nor have any requests thereto been filed nor
are any such petitions anticipated;

 
 
c.
the shareholders' register of the Company is completely accurate and up to date.
A copy of the shareholders' register is attached to this deed (Annex IV);


 
 

--------------------------------------------------------------------------------

 

 
d.
the entire issued share capital of the Company consists of two hundred thousand
(200,000) ordinary shares, numbered 1 through 200,000; all of the issued shares
are fully paid-up; the Company has not granted any rights to subscribe for
shares in its capital which have not yet been exercised;

 
 
e.
the Pledgor has a complete and unencumbered right to the Present Shares, with
the exception of the Existing Rights of Pledge, and any attachments made after
the date of this deed, and its rights to the Shares are not subjected to
revocation (herroeping), rescission (ontbinding) or any form of annulment
(vernietiging) whatsoever;

 
 
f.
the Pledgor has not been deprived of the authority to alienate the Shares by
virtue of Section 2:22a subsection 1 of the Dutch Civil Code;

 
 
g.
the Shares are not subject to either (limited) rights or obligations to transfer
to third parties or claims based on contracts of any nature and have not been
encumbered with any attachment, except for the Existing Rights of Pledge;

 
 
h.
the Pledgor is authorized to establish the Right of Pledge and is entitled to
transfer the voting rights pertaining to the Shares to the Pledgee, subject to
the Existing Rights of Pledge and in accordance with Article 4.1 above;

 
 
i.
all resolutions and approvals, required for establishing the Right of Pledge
with the transfer to the Pledgee of the voting rights pertaining to the Shares
pursuant to Article 4.1 above, have been adopted and/or obtained respectively;

 
 
j.
the obligations of the Pledgor and the Company vis-à-vis the Pledgee, resulting
from the Indenture and this deed respectively, are lawful obligations of the
Pledgor and the Company respectively and are legally enforceable against the
Pledgor and the Company respectively subject to the Amended Intercreditor
Agreement;

 
 
k.
the assumption and performance by the Pledgor and the Company respectively of
the obligations vis-à-vis the Pledgee resulting from the Indenture, the Amended
Intercreditor Agreement and this deed are not contrary to any provision of
applicable law or any agreement to which the Pledgor or the Company is a party,
or by which the Pledgor or the Company is bound in any other way; and

 
 
l.
the Pledgor has provided the Pledgee with all information and data with respect
to the Shares which the Pledgor reasonably believes to be of importance to the
Pledgee.



2.
Furthermore, the Pledgor hereby declares to have acquired the Present Shares as
follows:

 
 
-
as for the numbers 1 through 199,997 pursuant to a notarial deed of transfer of
shares, executed before H. van Wilsum, mentioned above, on the nineteenth day of
September nineteen hundred and ninety-four; and


 
 

--------------------------------------------------------------------------------

 

 
-
as for the numbers 199,999 and 200,000 pursuant to a notarial deed of issuance
of shares, issued before H. van Wilsum, mentioned above, on the sixteenth day of
December nineteen hundred and ninety-six.



Exercise of the Right of Pledge.


Article 8.


1.
Upon the occurrence of an Event of Statutory Default, the Pledgee has (without
any further notice (ingebrekestelling) being required), with due regard to the
relevant provisions of the Existing Rights of Pledge and the Amended
Intercreditor Agreement, the right to exercise all rights and powers which the
Pledgee has under Dutch law as holder of a right of pledge over the Shares, and
the Pledgee shall be authorized to sell the Shares or part thereof, in
accordance with Section 3:248 of the Dutch Civil Code, without prejudice to the
provision of Section 3:251 of the Dutch Civil Code, in order to recover the
proceeds thereof.

 
2.
The blocking clause contained in the articles of association of the Company
shall apply to the transfer of the Shares by the Pledgee, it being understood
that the Pledgee shall, with due regard to the relevant provisions of the
Existing Rights of Pledge, exercise all of the Pledgor's rights relevant to the
alienation and transfer of the Shares, and that the Pledgee shall fulfill the
Pledgor's obligations relevant thereto.

 
3.
The Pledgee shall be entitled, following a sale pursuant to this Article 8, to
have the Present Shares and the Future Shares registered in the name of the new
shareholder and - to the extent necessary, on behalf of the Pledgor - to perform
any action and execute any agreement required by law or by the articles of
association of the Company to that effect.

 
4.
The terms and conditions and location of the public sale pursuant to this
Article 8 shall be determined by the Pledgee, taking into consideration local
practice and customary terms and conditions.

 
5.
In the event the Pledgee enforces execution of the Right of Pledge, the Pledgee
shall, with due regard to the relevant provisions of the Existing Rights of
Pledge, following payment of the enforcement costs from the proceeds, allocate
the net proceeds to fulfill the Secured Obligations.

 
6.
The Pledgee does not bear the obligations referred to in Sections 3:249 and
3:252 of the Dutch Civil Code towards others than the Pledgor.



Termination.


Article 9.


1.
The Right of Pledge shall terminate if and when (a) any and all Secured
Obligations have been irrevocably and unconditionally fulfilled, or (b) any and
all Secured Obligations have been otherwise terminated or cancelled.

 
2.
The Pledgee shall be entitled to terminate the Right of Pledge in whole or in
part at any time. Termination shall be effectuated by a written notification to
that effect by the Pledgee to the Pledgor with copy to the Company.



Final provisions.


Article 10.

 
 

--------------------------------------------------------------------------------

 

1.
Any notices or other communication under or in connection with this deed shall
be in writing in the English language and shall be delivered personally or by
registered mail or fax. Proof of posting shall be deemed to be proof of receipt:

 
 
(i)
in the case of hand delivery: on the day the notice is received by recipient;

 
 
(ii)
in the case of a registered letter: on the third business day after posting; or

 
 
(iii)
in the case of a fax transmission: upon receipt of fax confirmation.

 
Notices and other communications under this deed may in each case be sent to the
following address of the parties hereto:
 
Address Pledgor:
Central European Media Enterprises N.V.
c/o Curaçao Corporation Company N.V.
Schottegatweg Oost 44
Curaçao
Fax number: + 5999 732 2500
Attention: Managing Director
 
with a copy to:
ME Development Corporation
52 Charles Street
London W1J 5EU
United Kingdom
Fax number: +44 2071275801
Attention: Legal  Department
 
Address Pledgee:
Deutsche Bank Trust Company Americas
Trust & Securities Services
60 Wall Street, 27th Floor MS NYC60-2710
New York, New York 10005
United States of America
Attn:  Corporate Team Deal Manager – Central European Media Enterprises Ltd.
Fax:  +1-732-578-4635
 
With a copy to:
Deutsche Bank Trust Company Americas
c/o Deutsche Bank National Trust Company
Trust & Securities Services
100 Plaza One, 6th Floor Mailstop JCY03-0699
Jersey City, New Jersey 07311
United States of America
Attn:  Corporate Team Deal Manager - Central European Media Enterprises Ltd.
Fax:  +1-732-578-4635
 
Address of the Company:
CME Media Enterprises B.V.
Dam 5B
1012 JS Amsterdam
The Netherlands
Fax number: +31 204231404
Attention: Finance Officer

 
 

--------------------------------------------------------------------------------

 

with a copy to:
CME Development Corporation
52 Charles Street
London W1J 5EU
United Kingdom
Fax number: +44 2071275801
Attention: Legal Department
 
or such other address or fax number as notified by the relevant party by not
less than five business days prior notice.
 
2.
As to the existence and composition of the Secured Obligations, a written
statement by the Pledgee made in accordance with its books shall constitute full
proof, subject to proof to the contrary, it being understood that in the event
of a disagreement with respect thereto, the Pledgee shall be authorized to
exercise his right of execution, with due observance of the obligation of the
Pledgee to pay over all amounts which afterwards would appear to be received by
him in excess of his rights and with due regard to the relevant provisions of
the Existing Rights of Pledge.

 
3.
The Right of Pledge, including all provisions of this deed, shall be governed by
the laws of the Netherlands.

 
4.
The competent court of law in Amsterdam, the Netherlands, shall have
non-exclusive jurisdiction with regard to all disputes relating to the Right of
Pledge and/or this deed.

 
5.
If a provision of this deed is or becomes illegal, invalid or unenforceable in
any jurisdiction, that shall not affect the legality, validity or enforceability
of any other provision of this deed and the legality, validity or enforceability
in other jurisdictions of that or any other provision of this deed.

 
6.
All costs, fees, taxes and other amounts (including notarial fees, taxes, legal
fees, registration fees, translation costs and stamp duties) incurred by the
Pledgee in connection with the negotiation, creation or execution of any
documentation in connection with the Right of Pledge and the enforcement of the
Right of Pledge will be for the account of the Pledgor.

 
7.
The Pledgor, the Company and the Pledgee hereby waive, to the fullest extent
permitted by law, their right to rescind (ontbinden) this deed pursuant to
failure in the performance of one or more of their obligations as referred to in
Section 6:265 of the Dutch Civil Code or on any other ground, to suspend
(opschorten) any of its obligations under this deed pursuant to section 6:52,
6:262 or 6:263 of the Dutch Civil Code or on any other ground, and to nullify
(vernietigen) this deed pursuant to section 6:228 of the Dutch Civil Code or on
any other ground.

 
8.
The Pledgee shall not be obligated to give notice of a sale to someone other
than to the Pledgor as referred to in the Sections 3:249 and 3:252 of the Dutch
Civil Code.

 
9.
Neither the Pledgee, nor any of its respective officers, employees or agents
will be in any way liable or responsible to the Pledgor or the Company or any
other party for any loss or liability of any kind arising from any act or
omission by it of any kind (whether as mortgagee in possession or otherwise) in
relation to the Right of Pledge or this deed, except to the extent caused by its
own negligence or wilful misconduct. The Pledgor shall indemnify the Pledgee in
respect of all losses, claims or liabilities (including reasonable expenses)
incurred by the Pledgee in connection with its acceptance of the Right of Pledge
and the exercise by the Pledgee of any rights or powers vested in it hereunder,
other than losses, claims or liabilities resulting from the wilful misconduct or
negligence of the Pledgee.


 
 

--------------------------------------------------------------------------------

 

10.
The Pledgor is not entitled to file a request with the voorzieningenrechter of
the district court to sell the Shares in a manner which deviates from the sale
in public as referred to in Section 3:251 paragraph 1 of the Dutch Civil Code.

 
11.
The parties hereto acknowledge that in accordance with Section 326 of the USA
Patriot Act the Pledgee, as a financial institution, is required, in order to
help fight the funding of terrorism and money laundering, to obtain, verify, and
record information that identifies each person or legal entity that establishes
a relationship or opens an account.  The parties to this deed agree that they
will provide the Pledgee with such information as it may request in order to
satisfy the requirements of the USA Patriot Act.

 
FINALLY, THE COMPANY HAS DECLARED:
 
a.
that it acknowledges the aforementioned Right of Pledge;

 
b.
that it has been informed of the provisions under which the Right of Pledge is
established, and fully cooperates with the implementation thereof;

 
c.
that no facts or circumstances are known to the Company, which in any way are
inconsistent with the warranties and declarations of the Pledgor stated in this
deed;

 
d.
it shall register in the Company's shareholders' register that the Shares are
encumbered with a right of pledge in favor of the Pledgee, that, subject to the
provisions of Article 4, the Pledgee has the Voting Rights and to whom, the
Pledgor or the Pledgee, the rights accrue which the law attributes to holders of
depositary receipts of shares in the capital of a company which are issued with
its co-operation;

 
e.
that all resolutions and approvals required from the Company for establishing a
right of pledge with a fifth priority (on the date hereof) on the Shares by the
Pledgor in favor of the Pledgee under the provisions contained in this deed,
have been adopted and received respectively;

 
f.
that it is a private company with limited liability, duly incorporated and
validly existing under the laws of the Netherlands and is registered in the
trade register of the Chamber of Commerce for Amsterdam, the Netherlands, under
number 33246826 and that the information contained in the trade register is
correct and complete;

 
g.
that the Company has not been dissolved, nor has a resolution to dissolve the
Company been approved nor has a petition been filed to dissolve the Company, nor
has a notice from the Chamber of Commerce pursuant to Section 2:19a paragraph 3
of the Dutch Civil Code been received; and

 
h.
that the Company has not been declared bankrupt, nor has a suspension of
payments, including any other types of regulations with similar legal
consequences been granted, nor have any petitions thereto been filed nor are any
such petitions expected.



End.
 
The person appearing is known to me, civil law notary.
 
This deed was executed in Amsterdam, the Netherlands, on the date stated in the
first paragraph of this deed. The contents of the deed has been stated and
clarified to the person appearing. The person appearing has declared not to wish
the deed to be fully read out, to have noted the contents of the deed timely
before its execution and to agree with the contents. After limited reading, this
deed was signed first by the person appearing and thereafter by me, civil law
notary.
 
 

--------------------------------------------------------------------------------